Citation Nr: 0106233	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to January 
1970 and from March 1970 to February 1977.  The veteran had 
subsequent periods of active duty for training with the 
United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In an unappealed rating decision of January 1985 the RO 
denied service connection for low back disability. 

2.  The evidence added to the record since the January 1985 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for low back 
disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his current low back 
disorder had its onset during service in 1971and was 
aggravated by an in-service motor vehicle accident in 1972. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  

Service incurrence or aggravation of arthritis will be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

In a January 1985 unappealed rating decision, the RO denied 
entitlement to service connection for low back disability 
based on its determination that a service injury of the 
veteran's low back was acute and transitory and resolved 
without residuals and that any current low back disability of 
the veteran was unrelated to service.  

The evidence of record at the time of the January 1985 rating 
decision included the veteran's service medical records, 
reflecting that in November 1967, the veteran complained of 
stomach and back pain.  In September 1971, the veteran was 
seen for acute back strain after a bowling accident.  X-rays 
of the lumbar spine revealed spondylolysis at L4-5.  In 
February 1972, the veteran was involved in a motor vehicle 
accident and complained of mild discomfort in his back.  An 
examination of the back did not reveal any tenderness.  In 
October 1972, the veteran was given medications for his low 
back.  The remainder of the service medical records were 
negative for any clinical evidence of a low back disorder.  

The evidence previously of record also included the reports 
of August 1980 and May 1981 VA examinations.  The August 1980 
report indicates that an X-ray examination of the lumbar 
spine was negative.  The examiner diagnosed residuals of low 
back sprain, recovered, with residual myalgia related to 
morbid obesity and neglect of physical fitness.  The May 1981 
VA examination report indicates that the veteran reported 
having low back strain as a result of an industrial injury in 
April 1980.  The May 1981 examiner diagnosed a history of 
industrial low back sprain. 

Evidence added to the record since the unappealed January 
1985 rating decision includes numerous private and VA medical 
reports, dating from 1986 to 2000, additional service medical 
records, some of which are duplicates of those received by 
the RO in January 1985, and VA employee health records, 
dating from 1982 to 1998.  These records pertinently reflect 
that the veteran began to complain of low back pain in the 
late 1980's and that the complaints increased after he was 
involved in a motor vehicle accident while at work in January 
1996.  The report of a September 1998 X-ray examination of 
the lumbar spine reveals that spondylolysis with grade I 
spondylolisthesis at L4-5 level was found.  A magnetic 
resonance imaging scan of the lumbar spine, performed in 
April 2000, revealed moderately advanced degenerative disc 
disease at L4-5, with suspected vacuum phenomenon.  However, 
there was no evidence of any spondylolisthesis. 

Overall, there is no indication in medical records added to 
the record that the veteran currently has low back disability 
which was present within one year of his discharge from 
service or which is etiologically related to service.  The 
additional evidence contains no medical evidence or a medical 
opinion of a nexus between any current low back disability 
and service.  Therefore, the medical evidence added to the 
record is not so significant by itself or in the context of 
the evidence previously of record that it must be considered 
to fairly decide the merits of the claim.  Accordingly, it is 
not material.  

The statements and hearing testimony of the veteran in March 
2000 at the Milwaukee, Wisconsin RO are to the effect that 
his current low back disorder had its onset during service in 
1971 and was aggravated by the in-service motor vehicle 
accident.  However, as a lay person, the veteran is not 
qualified to provide this medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Therefore, his 
statements are not material.  

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen this claim.  
38 C.F.R. § 3.156 (a).


ORDER

New and material evidence not having been received, reopening 
of a claim for service connection for low back disability is 
denied. 


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

